DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Invention I, claims 1-11 in the reply filed on 12/30/2021 is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garnett (US 2003/0030988) in view of Li (US 2012/0114477).Re claim 1:	Garnett discloses an equipment rack (31 in fig. 2; para. 0042), comprising:		a modular compute unit (blade server shelf 41 in fig. 2; para. 0043, 0044); 		a modular processing unit (71 in fig. 10; para. 0054, 0028, 0115) disposed in the modular compute unit (fig. 10 shows the 41 of fig. 2 according to para. 0115, 0028); 		an air mover unit (79 in fig. 10; para. 0117) disposed in the modular processing unit (71 in fig. 10; para. 0054, 0028, 0115), comprising: 			an air mover (79 in fig. 10; para. 0117).	Garnett does not explicitly disclose an air mover holder, wherein the air mover is removably attached to the air mover holder and reversible relative to the air mover holder.	Li discloses an air mover holder (23 in fig. 2; para. 0026), wherein the air mover (24’s in fig. 2; para. 0026) is removably attached (para. 0026) to the air mover holder (23 in fig. 2; para. 0026) and reversible relative to the air mover holder (the 24’s can be removed from 23, reversed, and placed back into the 23 because the 24’s are symmetrical in fig. 2).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment rack of Garnett to have an air mover holder, wherein the air mover is removably attached to the air mover holder and reversible relative to the air mover holder as taught by Li, in order to strengthen the attachment between the air movers and the modular processing unit and also to reduce the vibrations emitted from the air movers. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 3:	The modified Garnett discloses wherein the air mover (79 in fig. 10; para. 0117) is oriented to align (fig. 10) with a direction of gaseous flow (direction of the flow of 77 in fig. 10; para. 0116) of the modular compute unit (blade server shelf 41 of fig. 2 is what is shown in fig. 10 according to para. 0115, 0028). 
Re claim 4:	Garnett does not explicitly disclose wherein the air mover unit is removably attached to the modular processing unit.	Li discloses wherein the air mover unit (23, 24’s in fig. 2; para. 0026) is removably attached (para. 0026) to the modular unit (21 and 22 in fig. 2; para. 0026).	Re claim 5:	Garnett does not explicitly disclose wherein the modular processing unit is configured to require detaching the air mover unit from the modular processing unit prior to detaching the air mover.	Li discloses wherein the modular unit is configured to require detaching the air mover unit from the modular unit prior to detaching the air mover (according to para. 0026, when attaching the fan 24 and frame 23 to modular unit formed by 21 and 22, the fan 24 first needs to be attached to frame 23 and then frame 23 gets fixed to 22, so the reverse process here requires detaching the combination of 23 and 24 [or the air mover unit] from 22 [the bottom half of the modular unit] prior to detaching the fan 24 from the frame 23).Re claim 6:	The modified Garnett discloses wherein the air mover is a fan (79 in fig. 10; para. 0117).
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garnett (US 2003/0030988) in view of Li (US 2012/0114477) as applied to claim 4 above, and further in view of Belady (US 2005/0207134). Re claim 7:	The modified Garnett does not explicitly disclose wherein the modular processing unit is disposed on an exterior side of the modular compute unit. 	Belady discloses wherein the modular processing unit (1300 in fig. 13, 14A; para. 0080, claim 8) is disposed on an exterior side of the modular compute unit (exterior side of 1400 in fig. 14A; para. 0081, 0082).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment rack of Garnett wherein the modular processing unit is disposed on an exterior side of the modular compute unit as taught by Belady, in order for the modular processing unit along with its air mover to be easily removable in case of malfunction so they can be fixed or replaced. Re claim 8:	The modified Garnett does not explicitly disclose wherein the air mover is disposed on the exterior side of the modular compute unit.	Belady discloses wherein the air mover (1305 in fig. 13; para. 0080) is disposed on the exterior side of the modular compute unit (exterior side of 1400 in fig. 14A; para. 0081, 0082).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garnett (US 2003/0030988) in view of Li (US 2012/0114477) as applied to claim 4 above, and further in view of Koike (US 5,544,012).Re claim 9:	The modified Garnett does not explicitly disclose wherein the modular compute unit comprises a second modular processing unit, wherein the second modular processing unit is oriented in an opposite direction to the modular processing unit with respect to the modular compute unit, wherein the second modular processing unit comprises a second air mover, and wherein the second air mover is oriented in a same direction as the air mover with respect to the modular compute unit.	Koike discloses wherein the modular compute unit (10 in fig. 3, 6; col. 6, lines 1-28) comprises a second modular processing unit (11B in fig. 3; col. 6, lines 1-28), wherein the second modular processing unit is oriented in an opposite direction (11B is oriented in an opposite direction to the 11A in fig. 3) to the modular processing unit (11A in fig. 3, 6; col. 6, lines 1-28) with respect to the modular compute unit (fig. 3), wherein the second modular processing unit comprises a second air mover (13a of 11B in fig. 3; col. 6, lines 17-28), and wherein the second air mover is oriented in a same direction (both 13a’s are vertical in fig. 3) as the air mover (13a of 11A in fig. 3; col. 6, lines 17-28) with respect to the modular compute unit (10 in fig. 3, 6; col. 6, lines 1-28).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment rack of the modified Garnett wherein the modular compute unit comprises a second modular processing unit, wherein the second modular processing unit is oriented in an opposite direction to the modular processing unit with respect to the modular compute unit, wherein the second modular processing unit comprises a second air mover, and wherein the second air mover is oriented in a same direction as the air mover with respect to the modular compute unit as taught by Koike, in order to easily increase or decrease processing power as needed from either side of the modular compute unit.
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garnett (US 2003/0030988) in view of Li (US 2012/0114477) as applied to claim 1 above, and further in view of Narasimhan (US 2011/0292602).Re claim 10:	The modified Garnett does not explicitly disclose wherein the modular processing unit comprises narrowing walls that form a constricted section.	Narasimhan discloses wherein the modular processing unit (400 in fig. 4; para. 0026, 0028) comprises narrowing walls (baffles 412 in fig. 4; para. 0027) that form a constricted section (the narrowest section between the two 412’s in fig. 4).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment rack of Garnett wherein the modular processing unit comprises narrowing walls that form a constricted section as taught by Narasimhan, in order to improve heat dissipation within the modular processing unit by focusing cool airflow onto the electronic components that are generating the most heat.Re claim 11:	The modified Garnett does not explicitly disclose wherein the modular processing unit comprises an electronic component disposed in the constricted section.	Narasimhan discloses wherein the modular processing unit (400 in fig. 4; para. 0026, 0028) comprises an electronic component (components underneath the 422’s in fig. 4; para. 0028) disposed in the constricted section (the narrowest section between the two 412’s in fig. 4).
Response to Arguments
In response to the applicant’s argument in the 2nd to last para. of page 7 of the arguments filed on 12/30/2021: “Li fails to supply that which Garnett lacks. Although Li discloses a fan frame 23 that accommodates a plurality of fans 24 (see FIG. 2 and paragraph [0026]), Li is completely silent with respect to an air mover that is “reversible relative to the air mover holder,” as required by amended independent claim 1.” 	The examiner disagrees. Even though Li does not mention the air mover as reversible relative to the air mover holder, Fig. 2 of Li clearly shows that the air movers 24’s can be reversed and then be received by air mover holder 23 since the 24’s have the same shape in both orientations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2009/0256512 - is considered pertinent because this reference describes multiple servers within enclosures, these enclosures are mounted on a rack and the servers have air movers in the back.
US 2005/0135060 - is considered pertinent because this reference describes an enclosure with disk drives on one side and a control board module on the other, the control board module has a row of fans on one end. 
US 2008/0037218 - is considered pertinent because this reference describes an electronic module with fan frames on both sides. 
US 6,411,511 - is considered pertinent because this reference describes an enclosure that receives a module, the module has multiple circuit boards as well as a fan, heat sink and electronic component.
US 9,265,175 - is considered pertinent because this reference describes an enclosure with communication units, printed circuit boards as well as fan frames inside. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/Examiner, Art Unit 2835                                                                                                                                                                                                        April 22, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835